    Case: 4:19-cr-00751-AGF Doc. #: 17 Filed: 10/24/19 Page: 1 of 1 PageID #: 24


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
          v.                                  )       No. 4:19 CR 751 AGF / DDN
                                              )
JOHN ROBERTS,                                 )
                                              )
                 Defendant.                   )

                                       DETENTION ORDER
       On October 24, 2019, defendant JOHN ROBERTS came before the court with counsel for an
arraignment and a detention hearing on the motion of the government that defendant be detained until
trial under the Bail Reform Act of 1986, 18 U.S.C. § 3142.
       During these proceedings, defendant Roberts with the advice of counsel orally and voluntarily
waived his right to a detention hearing knowing that a detention order would be issued and knowing
that this detention order will be reconsidered upon motion of the defendant.
       Thereupon,
       IT IS HEREBY ORDERED that the motion of the government for the pretrial detention of
defendant JOHN ROBERTS is sustained. Defendant is committed to the custody of the United
States Marshals Service until further order. This detention order will be reconsidered upon motion of
the defendant.
       IT IS FURTHER ORDERED that defendant be confined in a corrections facility, separate,
to the extent practicable, from persons awaiting or serving sentences, or being held in custody pending
appeal. Defendant must be allowed reasonable opportunity for consultation with counsel.
       IT IS FURTHER ORDERED that on order of a Court of the United States or on request of
an attorney for the United States, the person in charge of the corrections facility in which defendant is
confined must deliver defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.
                                                    /S/ David D. Noce
                                              UNITED STATES MAGISTRATE JUDGE
Signed on October 24, 2019.
